DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 contains the trademark/trade name Amberlyst, Langson dry Lewatit, etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cation exchange resin and, accordingly, the identification/description is indefinite.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to a previous claim in the alternative only.  See MPEP § 608.01(n).  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 2, and 4-8 are drawn to a process for preparing methyl pentenone by reacting methyl ethyl ketone and acetaldehyde in the presence of a heterogeneous catalyst in a fixed bed reactor. The closest prior art of record, e.g. U.S. Patent No. 9, 216,935 to Tadepalli et al, teach a process for preparing 3-methyl-3-penten-2-one by reacting methyl ethyl ketone and acetaldehyde in the presence of a solid acid catalyst in a continuous reactor system.  However, the prior art does not teach or suggest injecting acetaldehyde from sidewall injecting ports into a fixed bed comprising methyl ether ketone and catalyst, wherein the molar feed ratio of acetaldehyde to methyl ethyl ketone is 1:3 to 1:18.  Applicants have shown that employing a side wall injection of acetaldehyde at the molar feed ratio recited in the claims allows for production of methyl pentenone at a high yield, while minimizing the formation of oligomers, which in turn, minimizes deactivation of the catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/           Primary Examiner, Art Unit 1622